
	
		II
		110th CONGRESS
		2d Session
		S. 2856
		IN THE SENATE OF THE UNITED STATES
		
			April 15, 2008
			Mr. Alexander introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  taxpayers a flat tax alternative to the current income tax
		  system.
	
	
		1.Short titleThis Act may be cited as the
			 Optional One Page Flat Tax
			 Act.
		2.Optional flat
			 tax
			(a)In
			 generalSubchapter A of chapter 1 of the Internal Revenue Code of
			 1986 is amended by inserting after part VII the following new part:
				
					VIIIOptional flat
				tax
						
							Sec. 60. Irrevocable election to be
				  subject to flat tax.
							Sec. 60A. Tax imposed on
				  individuals.
							Sec. 60B. Tax imposed on business
				  activities.
							Sec. 60C. Tax on noncash compensation
				  provided to employees not engaged in business activity.
						
						60.Irrevocable
				election to be subject to flat tax
							(a)Individual
								(1)In
				generalExcept as provided in
				paragraph (2), in lieu of the tax imposed by sections 1 (relating to tax
				imposed) and 55 (relating to alternative minimum tax imposed), under
				regulations prescribed by the Secretary, an individual may make an irrevocable
				election to be subject to the tax imposed by this part.
								(2)Innocent spouse
				exceptionAn individual who has made an election under paragraph
				(1) and who subsequently obtains relief of liability for tax under section
				6015(b) may, not later than 1 year after the date such relief is granted,
				revoke the election made under paragraph (1).
								(b)Person engaged
				in business activityIn lieu
				of the tax imposed by sections 11 (relating to tax imposed) and 55 (relating to
				alternative minimum tax imposed), under regulations prescribed by the
				Secretary, a person engaged in business activity may make an irrevocable
				election to be subject to the tax imposed by this part.
							(c)Disallowance of
				CreditsNo credit shall be allowed under this chapter for any
				taxable year to any person with respect to whom an election under subsection
				(a) or (b) is in effect.
							60A.Tax imposed on
				individuals
							(a)In
				generalThere is hereby imposed on the taxable income of every
				individual who makes an election to be subject to this part a tax equal
				to—
								(1)19 percent of the
				taxable income of such individual for such taxable year in the case of the
				first 2 taxable years of the individual beginning with the taxable year for
				which the election is made, and
								(2)17 percent of the
				taxable income of such individual for such taxable year in the case of all
				taxable years subsequent to the taxable years described in paragraph
				(1).
								(b)Taxable
				incomeFor purposes of this part, the term taxable
				income means the excess of—
								(1)the sum of—
									(A)wages (as defined
				in section 3121(a) without regard to paragraph (1) thereof) which are paid in
				cash and which are received during the taxable year for services performed in
				the United States,
									(B)retirement
				distributions which are includible in gross income for such taxable year,
				plus
									(C)amounts received
				under any law of the United States or of any State which is in the nature of
				unemployment compensation, over
									(2)the standard
				deduction.
								(c)Standard
				deductionFor purposes of this part—
								(1)In
				generalThe term standard deduction means the sum
				of—
									(A)the basic standard
				deduction, plus
									(B)the additional
				standard deduction.
									(2)Basic standard
				deductionFor purposes of paragraph (1), the basic standard
				deduction is—
									(A)$25,580 in the
				case of—
										(i)a
				joint return, or
										(ii)a
				surviving spouse (as defined in section 2(a)),
										(B)$16,330 in the
				case of a head of household (as defined in section 2(b)), and
									(C)$12,790 in the
				case of an individual—
										(i)who
				is not married and who is not a surviving spouse or head of household,
				or
										(ii)who is a married
				individual filing a separate return.
										(3)Additional
				standard deductionFor purposes of paragraph (1), the additional
				standard deduction is $5,510 for each dependent (as defined in section 152) who
				is described in section 151(c)(1) for the taxable year and who is not required
				to file a return for such taxable year.
								(d)Retirement
				distributionsFor purposes of this section, the term
				retirement distribution means any distribution from—
								(1)a plan described
				in section 401(a) which includes a trust exempt from tax under section
				501(a),
								(2)an annuity plan
				described in section 403(a),
								(3)an annuity
				contract described in section 403(b),
								(4)an individual
				retirement account described in section 408(a),
								(5)an individual
				retirement annuity described in section 408(b),
								(6)an eligible
				deferred compensation plan (as defined in section 457),
								(7)a governmental
				plan (as defined in section 414(d)), or
								(8)a trust described
				in section 501(c)(18).
								Such term
				includes any plan, contract, account, annuity, or trust which, at any time, has
				been determined by the Secretary to be such a plan, contract, account, annuity,
				or trust.(e)Income of
				certain childrenFor purposes of this part—
								(1)an individual’s
				taxable income shall include the taxable income of each dependent child of such
				individual who has not attained age 14 as of the close of such taxable year,
				and
								(2)such dependent
				child shall have no liability for tax imposed by this section with respect to
				such income and shall not be required to file a return for such taxable
				year.
								(f)Inflation
				adjustment
								(1)In
				generalIn the case of any taxable year beginning in a calendar
				year after 2009, each dollar amount contained in subsection (c) shall be
				increased by an amount determined by the Secretary to be equal to—
									(A)such dollar
				amount, multiplied by
									(B)the cost-of-living
				adjustment for such calendar year.
									(2)Cost-of-living
				adjustmentFor purposes of paragraph (1), the cost-of-living
				adjustment for any calendar year is the percentage (if any) by which—
									(A)the CPI for the
				preceding calendar year, exceeds
									(B)the CPI for the
				calendar year 2008.
									(3)CPI for any
				calendar yearFor purposes of paragraph (2), the CPI for any
				calendar year is the average of the Consumer Price Index as of the close of the
				12-month period ending on August 31 of such calendar year.
								(4)Consumer Price
				IndexFor purposes of paragraph (3), the term Consumer
				Price Index means the last Consumer Price Index for all-urban consumers
				published by the Department of Labor. For purposes of the preceding sentence,
				the revision of the Consumer Price Index which is most consistent with the
				Consumer Price Index for calendar year 1986 shall be used.
								(5)RoundingIf
				any increase determined under paragraph (1) is not a multiple of $10, such
				increase shall be rounded to the next highest multiple of $10.
								(g)Marital
				statusFor purposes of this section, marital status shall be
				determined under section 7703.
							60B.Tax imposed on
				business activities
							(a)Tax
				imposedThere is hereby imposed on every person engaged in a
				business activity who makes an election to be taxed under this part a tax equal
				to—
								(1)19 percent of the
				business taxable income of such person for such taxable year in the case of the
				first 2 taxable years of the individual beginning with the taxable year for
				which the election is made, and
								(2)17 percent of the
				business taxable income of such person for such taxable year in the case of all
				taxable years subsequent to the taxable years described in paragraph
				(1).
								(b)Liability for
				taxThe tax imposed by this section shall be paid by the person
				engaged in the business activity, whether such person is an individual,
				partnership, corporation, or otherwise.
							(c)Business taxable
				incomeFor purposes of this section—
								(1)In
				generalThe term business taxable income means gross
				active income reduced by the deductions specified in subsection (d).
								(2)Gross active
				income
									(A)In
				generalFor purposes of paragraph (1), the term gross
				active income means gross receipts from—
										(i)the sale or
				exchange of property or services in the United States by any person in
				connection with a business activity, and
										(ii)the export of
				property or services from the United States in connection with a business
				activity.
										(B)ExchangesFor
				purposes of this section, the amount treated as gross receipts from the
				exchange of property or services is the fair market value of the property or
				services received, plus any money received.
									(C)Coordination
				with special rules for financial services, etcExcept as provided
				in subsection (e)—
										(i)the
				term property does not include money or any financial instrument,
				and
										(ii)the term
				services does not include financial services.
										(3)Exemption from
				tax for activities of governmental entities and tax-exempt
				organizationsFor purposes of this section, the term
				business activity does not include any activity of a governmental
				entity or of any other organization which is exempt from tax under this
				chapter.
								(d)Deductions
								(1)In
				generalThe deductions specified in this subsection are—
									(A)the cost of
				business inputs for the business activity,
									(B)wages (as defined
				in section 3121(a) without regard to paragraph (1) thereof) which are paid in
				cash for services performed in the United States as an employee, and
									(C)retirement
				contributions to or under any plan or arrangement which makes retirement
				distributions (as defined in section 63(c)) for the benefit of such employees
				to the extent such contributions are allowed as a deduction under section
				404.
									(2)Business
				inputs
									(A)In
				generalFor purposes of paragraph (1), the term cost of
				business inputs means—
										(i)the amount paid
				for property sold or used in connection with a business activity,
										(ii)the amount paid
				for services (other than for the services of employees, including fringe
				benefits paid by reason of such services) in connection with a business
				activity, and
										(iii)any excise tax,
				sales tax, customs duty, or other separately stated levy imposed by a Federal,
				State, or local government on the purchase of property or services which are
				for use in connection with a business activity.
										Such
				term shall not include any tax imposed by chapter 2 or 21.(B)ExceptionsSuch
				term shall not include—
										(i)items described in
				subparagraphs (B) and (C) of paragraph (1), and
										(ii)items for
				personal use not in connection with any business activity.
										(C)ExchangesFor
				purposes of this section, the amount treated as paid in connection with the
				exchange of property or services is the fair market value of the property or
				services exchanged, plus any money paid.
									(e)Special rules
				for financial intermediation service activitiesIn the case of
				the business activity of providing financial intermediation services, the
				taxable income from such activity shall be equal to the value of the
				intermediation services provided in such activity.
							(f)Exception for
				services performed as employeeFor purposes of this section, the
				term business activity does not include the performance of
				services by an employee for the employee’s employer.
							(g)Carryover of
				credit-equivalent of excess deductions
								(1)In
				generalIf the aggregate deductions for any taxable year exceed
				the gross active income for such taxable year, the credit-equivalent of such
				excess shall be allowed as a credit against the tax imposed by this section for
				the following taxable year.
								(2)Credit-equivalent
				of excess deductionsFor purposes of paragraph (1), the
				credit-equivalent of the excess described in paragraph (1) for any taxable year
				is an amount equal to—
									(A)the sum of—
										(i)such excess,
				plus
										(ii)the product of
				such excess and the 3-month Treasury rate for the last month of such taxable
				year, multiplied by
										(B)the rate of the
				tax imposed by subsection (a) for such taxable year.
									(3)Carryover of
				unused creditIf the credit allowable for any taxable year by
				reason of this subsection exceeds the tax imposed by this section for such
				year, then (in lieu of treating such excess as an overpayment) the sum
				of—
									(A)such excess,
				plus
									(B)the product of
				such excess and the 3-month Treasury rate for the last month of such taxable
				year,
									shall be
				allowed as a credit against the tax imposed by this section for the following
				taxable year.(4)3-month Treasury
				rateFor purposes of this subsection, the 3-month Treasury rate
				is the rate determined by the Secretary based on the average market yield
				(during any 1-month period selected by the Secretary and ending in the calendar
				month in which the determination is made) on outstanding marketable obligations
				of the United States with remaining periods to maturity of 3 months or
				less.
								60C.Tax on noncash
				compensation provided to employees not engaged in business activity
							(a)Imposition of
				taxThere is hereby imposed
				on every employer of an employee to whom this section applies and who makes an
				election to be taxed under this part a tax equal to—
								(1)19 percent of the value of excludable
				compensation provided during the calendar year by the employer for the benefit
				of employees to whom this section applies in the case of the first 2 calendar
				years beginning with the calendar year for which the election under section 60
				is made, and
								(2)17 percent of such
				excludable compensation during the calendar year in the case of all calendar
				years subsequent to the calendar years described in paragraph (1).
								(b)Liability for
				taxThe tax imposed by this section shall be paid by the
				employer.
							(c)Excludable
				compensationFor purposes of subsection (a), the term
				excludable compensation means any remuneration for services
				performed as an employee other than—
								(1)wages (as defined
				in section 3121(a) without regard to paragraph (1) thereof) which are paid in
				cash,
								(2)remuneration for
				services performed outside the United States, and
								(3)retirement
				contributions to or under any plan or arrangement which makes retirement
				distributions (as defined in section 63(c)).
								(d)Employees to
				whom section appliesThis section shall apply to an employee who
				is employed in any activity by—
								(1)any organization
				which is exempt from taxation under this chapter, or
								(2)any agency or
				instrumentality of the United States, any State or political subdivision of a
				State, or the District of
				Columbia.
								.
			(b)Clerical
			 amendmentThe table of parts for subchapter A of chapter 1 of
			 such Code is amended by adding at the end the following new item:
				
					
						Part VIII. Optional flat
				tax.
					
					.
			(c)Effective
			 dateThe amendments made by this title shall apply to taxable
			 years beginning after December 31, 2008.
			3.Supermajority
			 required to consider revenue measureA bill, joint resolution, amendment to a
			 bill or joint resolution, or conference report that—
			(1)includes an
			 increase in the rates of tax specified in section 60A(a) or 60B(a) of the
			 Internal Revenue Code of 1986 (as amended by this Act), or
			(2)reduces the
			 standard deduction, as defined in section 60A(c) of such Code (as so amended),
			 or the deductions specified in section 60B(d) of such Code (as so
			 amended),
			may not be
			 considered as passed or agreed to by the House of Representatives or the Senate
			 unless so determined by a vote of not less than two-thirds of the Members of
			 the House of Representatives or the Senate (as the case may be) voting, a
			 quorum being present.
